Citation Nr: 0730446	
Decision Date: 09/27/07    Archive Date: 10/09/07

DOCKET NO.  06-05 923	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to Dependency and Indemnity Compensation 
(DIC) under 38 U.S.C.A. § 1318.


REPRESENTATION

Appellant represented by:	National Association of County 
Veterans Service Officers


WITNESSES AT HEARING ON APPEAL

Appellant & her daughter
ATTORNEY FOR THE BOARD

Michael T. Osborne, Associate Counsel


INTRODUCTION

The veteran had active service from September 1940 to 
September 1945.  He died on February [redacted], 2003.  The appellant 
is his surviving spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a September 2003 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Newark, New Jersey, which denied the appellant's 
claim for service connection for the cause of the veteran's 
death and determined that entitlement for Dependents' 
Educational Assistance (DEA) benefits was not established.  
In the cover letter to the rating decision, the RO also 
denied the appellant's claim of entitlement to Dependency and 
Indemnity Compensation (DIC) under 38 U.S.C.A. § 1318.  In 
May 2004, the appellant disagreed with the denial of her 
claims for service connection for the cause of the veteran's 
death and entitlement to DIC.  The appellant perfected a 
timely appeal on her claims and requested a Travel Board 
hearing, which was held before the undersigned Veterans Law 
Judge in May 2006.  

In August 2007, the undersigned Veterans Law Judge granted 
the appellant's motion to advance the case on the docket 
pursuant to 38 U.S.C.A. § 7107 and 38 C.F.R. § 20.900(c) 
(2006).





FINDINGS OF FACT

1.  The medical evidence, to include a certificate of death 
and terminal hospital records, shows that the veteran died on 
February [redacted], 2003, at age 83 of pneumonia due to 
oropharyngeal cancer with metastasis to the head and neck.  
Coronary artery disease and congestive heart failure were 
also present.

2.  At the time of the veteran's death, service connection 
was not in effect for any disease or disability.

3.  The service medical records show that the veteran was not 
treated for cancer, heart disease, or lung disease during 
active service or for many years thereafter; there is no 
medical evidence or competent opinion that links the 
veteran's pneumonia, head and neck cancer, or heart disease 
to service.

4.  The preponderance of the medical evidence of record is 
against a nexus between the veteran's fatal pneumonia, head 
and neck cancer or heart disease and any remote incident of 
or finding recorded during service.


CONCLUSIONS OF LAW

1.  Service connection for the cause of the veteran's death 
is not warranted.  38 U.S.C.A. §§ 1103(a); 1310, 5102, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.312, 
 3.300(a) (2006).

2.  The criteria for payment of DIC under the provisions of 
38 U.S.C.A. § 1318 are not met.  38 U.S.C.A. § 1318 (West 
2002); 38 C.F.R. § 3.22 (2006).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

On November 9, 2000, the President signed into law the VCAA.  
See Pub. L. No. 106-475, 114 Stat. 2096 (2000), codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002).  The VCAA 
provides, among other things, for notice and assistance to VA 
claimants under certain circumstances.  VA has issued final 
rules amending its adjudication regulations to implement the 
provisions of the VCAA.  See generally 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a)) (2006).  The intended effect 
of these regulations is to establish clear guidelines 
consistent with the intent of Congress regarding the timing 
and the scope of assistance VA will provide to a claimant who 
files a substantially complete application for VA benefits or 
who attempts to reopen a previously denied claim.

In order to be consistent with 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b), VCAA notice must: (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  This 
fourth element of the notice requirement comes from the 
language of 38 C.F.R. § 3.159(b)(1).  In Pelegrini v. 
Principi, 18 Vet. App. 112 (2004) (Pelegrini II), the United 
States Court of Appeals for Veterans Claims (Veterans Court) 
held, in part, that a VCAA notice, as required by 38 U.S.C. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  The United States Court of Appeals 
for the Federal Circuit (Federal Circuit) recently has held 
that any error with regard to the four elements of VCAA 
notice is presumptively prejudicial, shifting the burden to 
VA to show that any such claimed error was not prejudicial to 
the adjudication of an appealed claim.  See Sanders v. 
Nicholson, 487 F.3d 881 (2007).

During the pendency of this appeal, on March 3, 2006, the 
Veterans Court issued a decision in the consolidated appeal 
of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
which held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Veterans Court held that, upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Additionally, this notice must indicate that a disability 
rating and an effective date for the award of benefits will 
be assigned if service connection is awarded.

The Board finds that VA has met these duties with regard to 
the claims adjudicated on the merits in this decision.  There 
is no issue as to providing an appropriate application form 
or completeness of the application.  Written notice provided 
in July 2003 fulfills the provisions of 38 U.S.C.A. 
§ 5103(a).  That is, the appellant was effectively informed 
to submit all relevant evidence in her possession and 
received notice of the evidence needed to substantiate her 
claims, the avenues by which she might obtain such evidence, 
and the allocation of responsibilities between herself and VA 
in obtaining such evidence.  See Beverly v. Nicholson¸ 
19 Vet. App. 394, 403 (2005); see also Mayfield v. Nicholson, 
19 Vet. App. 103, 109-12 (2005) (Mayfield I) rev'd on other 
grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The Board recognizes that, according to Pelegrini II, at 119-
20, proper VCAA notice must "precede an initial unfavorable 
[agency of original jurisdiction (AOJ)] decision on a 
service-connection claim."  Here, the July 2003 VCAA notice 
was furnished to the appellant and her service representative 
prior to the September 2003 RO decision that is the subject 
of this appeal.  

The RO also provided the appellant and her service 
representative with notice of the Dingess requirements in 
April 2006, although this notice was post-decisional (i.e., 
after the September 2003 rating decision that is the subject 
of this appeal).  The Board is cognizant of recent Federal 
Circuit decisions pertaining to prejudicial error.  
Specifically, in Sanders v. Nicholson, 487 F.3d 881 (Fed. 
Cir. 2007), the Federal Circuit held that any error by VA in 
providing the notice required by 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b)(1) is presumed prejudicial and that once 
an error is identified by the Veterans Court, the burden 
shifts to VA to demonstrate that the error was not 
prejudicial.  The Federal Circuit reversed the earlier 
holding of the Veterans Court in Sanders that an appellant 
before the Veterans Court has the initial burden of 
demonstrating prejudice due to VA error involving: (1) 
providing notice of the parties' respective obligations to 
obtain the information and evidence necessary to substantiate 
the claim: (2) requesting that the claimant provide ant 
pertinent evidence in the claimant's possession; and (3) 
failing to provide notice before a decision on the claim by 
the agency of original jurisdiction.  

The Board finds that the presumption of prejudice raised by 
the RO's action in providing the appellant and her service 
representative with post-decisional notice of the Dingess 
requirements is rebutted.  First, this appeal involves a 
claim for service connection for the cause of the veteran's 
death and does not involve a disability rating.  Second, as 
will be explained below in greater detail, the preponderance 
of the evidence is against the appellant's claim for service 
connection for the cause of the veteran's death and the claim 
for DIC under 38 U.S.C.A. § 1318 must be denied as a matter 
of law.  Thus, any questions as to the disability rating or 
effective date to be assigned are moot.  See Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  While the appellant does 
not have the burden of demonstrating prejudice, it is 
pertinent to note that the evidence does not show, nor does 
the appellant contend, that any notification deficiencies, 
either with respect to timing or content, have resulted in 
prejudice.

As explained in more detail below, the appellant's claim for 
DIC benefits under 38 C.F.R. § 1318 must be denied as a 
matter of law.  See Cacalda v. Brown, 9 Vet. App. 261 (1996) 
(where law is dispositive, not evidence, the appeal should be 
terminated for lack of legal merit or entitlement); accord 
Luallen v. Brown, 8 Vet. App. 92 (1995); Sabonis v. Brown, 6 
Vet. App. 426 (1994), appeal dismissed, 56 F.3d 79 (Fed. Cir. 
1995).  Accordingly, any prejudice raised by content or 
timing deficiencies noted here is rebutted as the claim must 
be denied on the basis of an absence of legal merit.

The Board also finds that all necessary assistance has been 
provided to the appellant.  The evidence includes the 
veteran's service medical records, post-service private 
treatment records, terminal medical records, and his death 
certificate.  There is no indication of any additional 
relevant evidence that has not been obtained.  The appellant 
testified in support of her claims at a Travel Board hearing 
in May 2006.  As noted above, and explained in more detail 
below, the diseases that caused or contributed to the 
veteran's death were first shown many years post-service and 
there is no competent evidence to suggest a link between any 
of these diseases.  The evidence is adequate to resolve the 
claim for service connection for the cause of the veteran's 
death and the claim for DIC under 38 U.S.C.A. § 1318 must be 
denied as a matter of law.  Accordingly, there is no duty to 
provide a medical opinion.  38 U.S.C.A. § 5103A(d); 38 C.F.R. 
§ 3.159(c)(4).
 
In view of the foregoing, the Board finds that VA has 
fulfilled its duty to notify and assist the appellant in the 
claims under consideration.  Adjudication of the claims at 
this juncture, without directing or accomplishing any 
additional notification and/or development action, poses no 
risk of prejudice to the appellant.  See Bernard v. Brown, 
4 Vet. App. 384 (1993).

Factual Background

The veteran's death certificate and terminal hospital records 
show that he died on February [redacted], 2003, at a private hospital 
of cardiorespiratory arrest due to pneumonia with underlying 
oropharyngeal cancer with metastasis to the head and neck.  
He was 83 years old.  No autopsy was performed.  The veteran 
had a history of coronary artery heart disease and congestive 
heart failure.

A review of the veteran's service medical records indicates 
that, at his enlistment physical examination in September 
1940, the veteran's cardiovascular system and lungs were 
normal.  The veteran was not treated for any heart or lung 
problems during active service.  His cardiovascular system 
and lungs were again normal at his separation physical 
examination in September 1945.

A review of the veteran's service personnel records shows 
that he was in combat and participated in campaigns in 
Central Europe, Rome-Arno, and Southern France during World 
War II.

During the veteran's lifetime, service connection was not in 
effect for any disease or disability.

In her application for DIC, date-stamped as received at the 
RO in June 2003, the appellant asserted that the cause of the 
veteran's death was related to active service.

The appellant submitted voluminous post-service private 
treatment records for the veteran, including his terminal 
medical records and private physician opinions, in support of 
her claims.  A review of these records shows that the veteran 
was treated by G.J.S., M.D. (-initials used to protect 
privacy) (Dr. G.J.S.), for cancer of the oropharynx from 2000 
until his death.  Dr. G.J.S. stated, "The upper airway 
dryness left by the radiation therapy and the anatomical 
changes that resulted from [the veteran's] cancer surgery 
made it impossible for him to maintain adequate nutrition, 
and prevented him from clearing lung secretions.  
Malnutrition, pneumonia and eventually death resulted.  
Squamous cell carcinoma of the head and neck is strongly 
associated with cigarette smoking and alcohol consumption.  
For [the veteran], both of these risk factors were present 
many years before his head and neck cancer appeared.  As seen 
above, the treatments required for his cancer led directly to 
the events that ended his life.  If the tobacco and alcohol 
abuse were caused by service-connected disabilities, then, 
based on the previously described relationship between 
tobacco/alcohol and head and neck cancer, one could indeed 
link logically [the veteran's] military service to his 
untimely death."

In a February 2000 letter, S.M.A., M.D. (Dr. S.M.A.), stated 
that he had treated the veteran for complaints of a 
progressive tremor of the right upper extremity with some 
gait disturbance and a possible diagnosis of Parkinson's 
disease.  Physical examination showed mild gait disturbance 
in the form of forward stooping and a tendency for shuffling 
with a resting tremor of the right upper extremity that 
became more prominent while walking.  The veteran also had a 
mild to moderate tremor and cogwheel rigidity of the right 
upper extremity which also was present to a minimal degree in 
the left upper extremity.  The impression was Parkinson's 
disease, idiopathic in nature.

In a March 2001 letter, R.A., M.D. (Dr. R.A.), stated that 
the veteran had complained of "periods of known low blood 
pressure" and intermittent lightheadedness.  The veteran's 
history included head and neck carcinoma.  There was no 
history of paroxysmal nocturnal dyspnea or orthopnea, 
although the veteran reported periods of exertional-related 
dyspnea.  The impressions included periods of symptomatic 
lightheadedness and corresponding hypotension, Parkinson's 
disease associated with vasomotor disc autonomy and potential 
wide fluctuations in blood pressure, and significant 
pulmonary congestion along with rhonchi that could be 
contributing to the veteran's baseline hypotension.

The veteran's terminal medical records show that he was 
hospitalized at a private facility just prior to his death.  
A pulmonary consultation dated on January 18, 2003, shows 
that the veteran had been admitted through the emergency room 
after being found very lethargic by his family.  Physical 
examination showed diminished breath sounds throughout his 
lungs with no significant secretions and regular heart 
sounds.  A chest x-ray showed borderline cardiomegaly with 
diffuse interstitial infiltrates seen best at the left base 
but also noted in the right mid and upper lung fields.  The 
impressions included an elderly man with respiratory failure 
of unclear etiology and x-rays consistent with possible 
bilateral pneumonia or possible congestive heart failure or 
even acute respiratory distress syndrome.  A 
hematology/oncology consultation dated on January 19, 2003, 
shows that the veteran had a history of oropharyngeal cancer 
and a very low white blood cell count.  He had complained of 
shortness of breath prior to his hospitalization and had a 
left lower lobe infiltrate and pneumonia on admission.  
Following admission, the veteran was intubated due to 
respiratory failure and taken to intensive care.  The 
veteran's history included coronary artery disease and 
congestive heart failure.  Physical examination showed an 
elderly man on a respirator with decreased breath sounds 
bilaterally in the chest, and a regular heart rate and 
rhythm.  The impressions were pneumonia and respiratory 
failure.

In a February 2003 letter, J.P.M., M.D. (Dr. J.P.M.), stated 
that he had seen the veteran beginning in December 1970 for 
complaints of "being generally irritable and easily upset" 
for at least 1 year.  He also had been "very depressed, felt 
like crying, and demonstrated the symptoms of a major 
depressive disorder.  He also stated that he had an inability 
to relax with his head always jerking (spastic torticollis) 
which he had for an indefinite period of time."  The veteran 
reported that he had been hospitalized for 3 weeks at a VA 
Medical Center but did not provide any other details.  
Dr. J.P.M. treated the veteran until 1998 and his impressions 
were recurrent major depressive disorder and spastic 
torticollis secondary to anxiety and interpersonal stress.

In a July 2004 letter, J.M.L., M.D. (Dr. J.M.L.), stated that 
the veteran expired as a result of aspiration pneumonia most 
likely related to his squamous cell carcinoma of the oral 
pharynx and neck, status-post radiation and left modified 
radical neck dissection.  Dr. J.M.L. also stated, "The 
squamous cell carcinoma of the oral pharynx is associated 
with tobacco use as well as alcohol use, both of which 
apparently ensued with this [veteran] subsequent to entering 
the military service and development of post-traumatic stress 
disorder."

In response to a request for the veteran's records, the VA 
Medical Center in New York, New York, notified the RO in 
November 2005 that it had no records for the veteran.

The appellant testified at her May 2006 Travel Board hearing 
that the veteran experienced breathing problems since his 
separation from service.  She stated that the veteran had 
been hospitalized at the VA Medical Center in New York, New 
York, for psychiatric problems.  The veteran's daughter also 
testified that the veteran had been hospitalized for 
psychiatric problems for 3 weeks at the VA Medical Center in 
New York, New York.  She testified further that she believed 
that the veteran suffered from PTSD throughout his life and 
self-medicated by drinking and smoking heavily.

DIC under 38 U.S.C.A. § 1310

Law and Regulations

To establish service connection for the cause of the 
veteran's death, evidence must be presented which in some 
fashion links the fatal disease to a period of military 
service or an already service-connected disability.  See 38 
U.S.C.A. §§ 1110, 1310; 38 C.F.R. §§ 3.303, 3.312 (2006); 
Ruiz v. Gober, 10 Vet. App. 352 (1997).  In short, the 
evidence must show that a service-connected disability was 
either the principal cause or a contributory cause of death.  
For a service-connected disability to be the principal 
(primary) cause of death it must singly or with some other 
condition be the immediate or underlying cause or be 
etiologically related.  For a service-connected disability to 
constitute a contributory cause it must contribute 
substantially or materially; it is not sufficient to show 
that it casually shared in producing death, but rather it 
must be shown that there was a causal connection.  38 
U.S.C.A. § 1310; 38 C.F.R. § 3.312; see also Gabrielson v. 
Brown, 7 Vet. App. 36, 39 (1994).

Dependency and Indemnity Compensation (DIC) is payable to a 
surviving spouse of a veteran who died from a service-
connected disability.  38 U.S.C.A. § 1310.  A disability 
which caused the veteran's death is service-connected if it 
resulted from injury or disease incurred or aggravated in 
line of duty in the active military, naval, or air service.  
38 U.S.C.A. §§ 1110, 1310; 38 C.F.R. §§ 3.303, 3.304, 3.312.

Analysis

The medical evidence, to include a certificate of death and 
terminal hospital records, shows that the veteran died on 
February [redacted], 2003, at age 83 of pneumonia and had underlying 
oropharyngeal cancer with metastasis to the head and neck 
region.  He also had coronary artery disease and congestive 
heart failure.

The appellant has contended that the veteran had post-
traumatic stress disorder (PTSD) as a result of his World War 
II combat experience, which in turn led to his death.  She 
also asserts that the veteran's tobacco and alcohol abuse 
during and after service led to his fatal head and neck 
cancer.

The Board finds that the preponderance of the evidence is 
against the appellant's claim for service connection for the 
cause of the veteran's death.  The veteran had honorable 
combat service in World War II.  During his lifetime, service 
connection was not in effect for any disease or disability.  
The veteran's service medical records are negative for any 
findings relating to cancer, heart disease, and lung disease.  
There is no post-service medical evidence of such diseases 
until decades after his separation from service.  None of the 
veteran's post-service treating physicians, including those 
who treated him for head and neck cancer many decades post-
service and for heart disease and pneumonia just prior to his 
death, related any of the death causing conditions to 
service.  

There is no medical evidence or competent opinion that links 
the veteran's oropharyngeal cancer, pneumonia, or heart 
disease to any incident of or finding recorded during active 
service.  

With respect to the medical opinion evidence concerning the 
veteran's alcohol and tobacco abuse during and after active 
service, the Board observes that, for claims received by VA 
after June 9, 1998, such as the appellant's current claim, a 
disability or death will not be considered service-connected 
on the basis that it resulted from injury or disease 
attributable to the veteran's use of tobacco products during 
service. 38 C.F.R. § 3.300(a) (2006).  In short, applicable 
VA regulations prohibit a grant of the benefit on that basis.  
See 38 U.S.C.A. § 1103(a); 38 C.F.R. § 3.300(a).  That is, 
service connection also is prohibited for disability or death 
on the basis that the disability or death resulted from 
disease or injury attributable to the use of tobacco products 
during a veteran's active service for all claims, including 
the appellant's currently appealed claim, filed after June 9, 
1998.  38 U.S.C.A. § 1103(a); 38 C.F.R. § 3.300(a).  Thus, 
even viewing the opinions provided by Drs. G.J.S. and J.M.L. 
concerning the asserted link between the veteran's tobacco 
abuse and the causes of his death in the light most favorable 
to the appellant, such a causal link cannot support the claim 
given the cited legal authority. 

One physician has indicated that there was a causal link 
between PTSD and the veteran's tobacco use, which in turn 
caused his fatal cancer.  However, the death certificate and 
terminal hospital records do not indicate that a psychiatric 
disorder contributed to the veteran's death.  The appellant 
testified at a May 2006 Board hearing that the veteran was 
treated for several weeks for psychiatric problems at the VA 
Medical Center in New York, New York.  However, this facility 
notified the RO in November 2005 that there were no records 
available for the veteran.  

Also weighing against the claim is a gap of many years 
between the veteran's separation from service and the initial 
post-service medical evidence of cancer, heart disease, and 
the fatal pneumonia.  With respect to negative evidence, the 
Veterans Court has held that the fact that there was no 
record of any complaint, let alone treatment, involving the 
disability in question for many years could be decisive.  See 
Maxson v. West, 12 Vet. App. 453, 459 (1999), affirmed sub 
nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) 
(holding that it was proper to consider the veteran's entire 
medical history, including a lengthy period of absence of 
complaints); see also Forshey v. Principi, 284 F.3d 1335 
(Fed. Cir. 2002) (holding that "negative evidence" could be 
considered in weighing the evidence).

As to the lay statements regarding a link between the 
veteran's death and service, the Board notes that lay persons 
are not competent to make a medical diagnosis or render a 
medical opinion which relates a medical disorder to a 
specific cause.  See Cromley v. Brown, 7 Vet. App. 376, 379 
(1995); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  
The appellant and her daughter are competent to describe 
symptoms that they observed within their personal knowledge 
during the veteran's lifetime; the Board does not dispute 
their sincerity.  However, absent an indication in the record 
that the appellant, her daughter, or her service 
representative has had the relevant medical training, they 
are not competent to provide an opinion on whether any 
etiological relationship exists between active service and 
the veteran's cancer, heart disease, or pneumonia.  
Therefore, because the lay statements cannot relate the cause 
of the veteran's death to active service, they are of no 
probative value.

In view of the foregoing, the Board finds that the 
preponderance of the evidence is against the appellant's 
claim for service connection for the cause of the veteran's 
death.  In making this determination, the Board has 
considered the provisions of 38 U.S.C.A. § 5107(b).  However, 
there is no approximate balance of positive and negative 
evidence that otherwise warrants a more favorable decision.  
Ortiz v. Principi, 274 F.3d 1361, 1364, 1365 (Fed. Cir. 2001) 
(holding that "the benefit of the doubt rule is inapplicable 
when the preponderance of the evidence is found to be against 
the claimant"); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

DIC under 38 U.S.C.A. § 1318

                                                Law and 
Regulations

The Board initially points out that, in August 2001, VA 
suspended the adjudication of claims for DIC benefits under 
the provisions of 38 U.S.C.A. § 1318, due to a temporary stay 
on the adjudication of such claims that was imposed by the 
Federal Circuit in National Organization of Veterans' 
Advocates, Inc., v. Secretary of Veterans Affairs, 260 F.3d 
1365 (Fed. Cir. 2001) [NOVA I].  In that decision, the 
Federal Circuit directed VA to conduct expedited rulemaking 
that would either explain why certain regulations - 38 C.F.R. 
§ 3.22 and 38 C.F.R. § 20.1106 - were inconsistent or revise 
the regulations so that they are consistent.

VA then revised 38 C.F.R. § 20.1106 to bring it into 
conformity with 38 C.F.R. § 3.22.  In an order issued January 
10, 2003, the Federal Circuit lifted the stay on adjudication 
of 38 U.S.C.A. § 1318 claims, unless the claim was based on 
the receipt of new and material evidence.  The Board notes 
that the appellant's DIC claim does not involve the 
submission of new and material evidence.  That is, it is not 
an application to reopen a claim but rather an original 
claim.

Under 38 U.S.C.A. § 1318, VA death benefits may be paid to a 
deceased veteran's surviving spouse in the same manner as if 
the veteran's death is service-connected, even though the 
veteran died of non-service-connected causes, if the 
veteran's death was not the result of his or her own willful 
misconduct and at the time of death, the veteran was 
receiving, or was entitled to receive, compensation for 
service-connected disability that was rated by VA as totally 
disabling for a continuous period of at least 10 years 
immediately preceding death; or was rated totally disabling 
continuously since the veteran's release from active duty and 
for a period of not less than five years immediately 
preceding death; or was rated by VA as totally disabling for 
a continuous period of not less than one year immediately 
preceding death if the veteran was a former prisoner of war 
who died after September 30, 1999.  The total rating may be 
either schedular or based upon unemployability.  38 U.S.C.A. 
§ 1318 (West 2002).

As noted above, in August 2001, VA temporarily suspended the 
adjudication of claims for DIC benefits under the provisions 
of 38 U.S.C.A. § 1318 in response to the Federal Circuit's 
decision in NOVA I.  The stay was to remain in effect pending 
completion of VA rulemaking specified by the Federal Circuit.  
Based on subsequent VA rulemaking, the Federal Circuit 
decided National Organization of Veterans' Advocates, Inc. v. 
Secretary of Veterans Affairs, 314 F.3d 1373 (Fed. Cir. 2003) 
[NOVA II].  In NOVA II, the Federal Circuit revised the stay 
order imposed in NOVA I.  The Federal Circuit held that VA 
could properly construe the "entitled to receive" language of 
38 U.S.C.A. § 1318 to bar the filing of new claims, i.e., 
"hypothetical entitlement" claims, in which no claim was 
filed during the veteran's lifetime or where a claim had been 
denied and was not subject to reopening.

Thus, under VA regulations the term "entitled to receive" 
means that at the time of death, the veteran had service-
connected disability rated totally disabling by VA but was 
not receiving compensation because:  (1) VA was paying the 
compensation to the veteran's dependents; (2) VA was 
withholding the compensation under authority of 38 U.S.C. 
5314 to offset an indebtedness of the veteran; (3) The 
veteran had applied for compensation but had not received 
total disability compensation due solely to CUE in a VA 
decision concerning the issue of service connection, 
disability evaluation, or effective date; (4) The veteran had 
not waived retired or retirement pay in order to receive 
compensation; (5) VA was withholding payments under the 
provisions of 10 U.S.C. 1174(h)(2); (6) VA was withholding 
payments because the veteran's whereabouts was unknown, but 
the veteran was otherwise entitled to continued payments 
based on a total service-connected disability rating; or (7) 
VA was withholding payments under 38 U.S.C. 5308 but 
determines that benefits were payable under 38 U.S.C. 5309.  
38 C.F.R. § 3.22(b) (2006).

The result of the above is that VA has now definitively 
established that "hypothetical entitlement" is not a viable 
basis for establishing benefits under 38 U.S.C.A. § 1318.  
Accordingly, the only possible ways of prevailing on a claim 
for benefits under 38 U.S.C.A. § 1318 would be: (1) meeting 
the statutory duration requirements for a total disability 
rating at the time of death; or (2) showing that such 
requirements would have been met but for CUE in a previous 
decision.

                                                         
Analysis

As noted elsewhere, at the time of the veteran's death, 
service connection was not in effect for any disease or 
disability.  Neither the veteran, during his lifetime, nor 
the appellant, after the veteran's death, has asserted that 
there was CUE in any prior rating decision.

The Board finds that the evidence of record does not 
demonstrate that the veteran was a POW or received a total 
disability rating for a period of 10 consecutive years 
immediately prior to his death or for at least 5 years 
immediately following his discharge from service.  The record 
shows instead that service connection was not in effect for 
any disabilities during the veteran's lifetime.  With regard 
to the matter of "hypothetical entitlement", such is no 
longer a viable basis for establishing benefits under 38 
U.S.C.A. § 1318.  Accordingly, the appellant cannot satisfy 
the requirements of 38 U.S.C.A. § 1318 and her claim for DIC 
benefits must be denied on the basis of an absence of legal 
merit.  See Sabonis, supra.


ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.

Entitlement to DIC benefits under 38 U.S.C.A. § 1318 is 
denied.



____________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


